Hughes, J.
In this case the questions are, was this a meritorious salvage service ? and, if so, what ought to be awarded to the salvors by tlie court ? The amount of salvage to be accorded in any case depends upon the following considerations:
(1) The degree of danger from which the lives or property are rescued; (2) tlie value of the property saved; (3) the risk incurred by tlie salvors; (4) the value of the property employed by the salvors in the wrecking enterprise, and the danger to which it was exposed; (5) Uia skill shown in rendering the service; (6) the time and labor occupied.
Estimated by these considerations the ease at bar does not, in its facts, present a claim of high grade. The reported decisions of the admiralty courts do not justify a large award in the way of bounty for such a service as was rendered here. See The Albion, Lush. 282; The Coromandel, Swab. 205; The Cleopatra, 3 Prob. Div. 145; The Senator, Brown, Adm. 372; The Rebecca Clyde, 5 Ben. 98; 2 Parsons, Shipp. & Adm. 293, and cases cited in them.
The vessel saved, though in much danger, was not in extreme peril. True, she had boon water-logged; but, being loaded tightly with lumber, she was simply reduced to the condition of a raft; but of a raft having a keel, a rudder, masts, and sails, and capable of moving without help, especially if relieved by a pump; and of saving itself, if there should be no violent storm. No such storm did, in fact, come on for four or more days; and so her escape from wreck would have been secured if only she could have got the use of a pump, and of a donkey engine with which to operate it. This is enough to say as to the condition of the brig.
As to the salvage service, I will premise that I feel at liberty to give a larger award in the present case than the admiralty courts usually allow in suits of like character, for several reasons, which I *358will state: Salvage services rendered on the long and dangerous coast which stretches from the Delaware capes to Florida ought to be more liberally rewarded than on other coasts. It is not a seaboard studded with harbors and prosperous commercial cities and towns, from which salvors may run out short distances along shore and render successful services in a few hours. It is a long coast, dangerous and barren, constantly swept by strong winds and currents, where the ordinary tide varies only three feet, and on which' wrecking enterprises cannot be successfully accomplished by individual exertion and capital. Wrecking service here can only be successfully performed by organized capital, enterprise, and skill,—by capital, skill, and enterprise so organized as to be capable of maintaining a constant provision of experienced mariners, powerful wrecking vessels, a,nd ample wrecking implements and material, ready at- all hours for immediate service. The business cannot sustain itself in the hands of reputable men and companies unless the admiralty courts shall give exceptionably liberal rewards in all cases of meritorious and successful service on this seaboard. And surely it is in the interest of commerce to sustain the wrecking business in these waters and latitudes.
For these reasons, I repeat, salvors on this coast must be more liberally dealt with by the admiralty courts than on other coasts. The salvage service which was rendered in the present case, though not of any unusual difficulty and risk, was yet highly meritorious.
1. The promptitut'e with which the Peed was sent out 150 miles along a dangerous coast to the succor of a vessel in distress, deserves marked recognition.
2. The disproportionate excess in value of the property placed at risk by the .salvors, compared with that of the property saved, deserves consideration.
3. The excellence of the vessel sent out; and of the wrecking material, including the engine and pump on board of her; and the skill and worth of the officer in command, and of the men under him,— are to be recognized by the court.
4. That the Peed ha'd not on a full supply of coal, does not affect the merit of the service; the fact that she went out without staying long enough to complete her already good supply of coal is rather an element of merit than otherwise; for delay in such a case might be fatal. The deficiency of coal, therefore, only affects the quantum meruit, by diminishing the time to be computed for the towage service.
For the several reasons which have been thus stated, I feel justified in granting a more liberal reward in the present case than would seem to be warranted by the general current of decisions in salvage suits. But, obviously, I am not at liberty to disregard too far the average teaching of the precedents. I must at least keep in sight of land.
5. I am the more emboldened to such a course in this particular *359case because of the fact that the respondent has made a deposit in the nature of a tender in the suit, of an amount as great as I could, on the most liberal principles, allow.
The award in salvage causes consists generally of two ingredients, viz.: First, the quantum meruit, which is a certain quantity to bo paid in any event if the saved property will yield it; and, second, the bounty, which is a variable element, depending upon the accidental circumstances or each case.
In the present case I think I ought to give in payment of services according to their actual worth, viz.:
For 48 hours, or two days of actual towing, at $200 a day, $400 00
For 4 days’hire of pump and engine, at $25, - ”- 100 00
For 1 day of the Peed in going out from Norfolk to Oeracoke, ------- iQO 00
And I think that I ought to give—
For bounty, ------- 400 00
Total,......$1,000 00
I would not give so large a bounty as is allowed in the last item, but for the fact that the respondent has presumedly conceded it wag due by his tender. In the Sandringham Case,where the vessel saved was in extreme peril; where the property of the salvors was in considerable risk for a week; and where there was a week of service— hard service—during two storms, I awarded a fourth. Here, where all the conditions were such as to make a case of far inferior merit, I award nearly a fourth. I excuse the apparent discrepancy almost exclusively on the ground that in this ease there was a tender, which, in some degree, operates as an estoppel. Else I would not have allowed more than $200 or $250 for bounty.
The amount of $1,000 having been deposited by way of tender by the respondent, and also the sum of $36.87 as the costs of the suit accrued up to the time of the deposit, the respondent must let the latter amount remain, and the rest of the costs must be paid by the libelant out of the fund in court.
See The Egypt, infra.